In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Division of Housing and Community Renewal dated December 9, 2002, which denied a petition for administrative review and confirmed an order of the Rent Administrator, dated May 14, 2002, finding that the subject building was exempt from rent regulation, the petitioners appeal from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated October 28, 2003, which, in effect, *504confirmed the determination, denied the petition, and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The Supreme Court properly, in effect, confirmed the determination of the New York State Division of Housing and Community Renewal, denied the petition, and dismissed the proceeding, as the determination had a rational basis, and was not arbitrary or capricious (see Emergency Tenant Protection Act of 1974 [L 1974, ch 576, § 4, as amended] § 5 [a] [5] [McKinney’s Uncons Laws of NY § 8625 (a) (5)]; Rent Stabilization Code [9 NYCRR] § 2520.11 [e]; Matter of Steffey v New York State Div. of Hous. & Community Renewal, 276 AD2d 407, 408 [2000]). H. Miller, J.P., Schmidt, Adams and Goldstein, JJ., concur.